Citation Nr: 1505609	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability, including as secondary to a service-connected disability.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the left ankle and fibula.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The rating claim has been recharacterized to comport with the evidence of record. 

Service connection for a back disability was originally denied by a March 2003 rating decision.  The agency of original jurisdiction (AOJ) reopened and denied the claim in its June 2010 decision.  Nevertheless, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995).

The evidence of record raises the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.  This matter is referred to the AOJ for disposition.

The issues of entitlement to service connection for a back disability and entitlement to a higher rating for the service-connected residuals of a fracture of the left ankle and fibula are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection for a back disability on the basis that there was no current back disability.  The decision was not appealed and is now final.

2.  Evidence received since March 2003 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Claim to Reopen

Service connection for a back disability was denied by a rating decision dated in March 2003, on the ground that a disability affecting the Veteran's back was not shown.  The Veteran did not appeal the decision or submit new and material evidence in support of the claim within one year of being notified of the adverse decision; thus, it is final.  38 U.S.C.A. § 7105(c)(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  The issue may be considered on the merits only if new and material evidence has been received since March 2003.  See 38 U.S.C.A.  §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

A March 2010 VA X-ray study showed anterior spurring of the spine and narrowing of the disc spaces; the impression was that the Veteran has lumbar radiculopathy.  Since this evidence was not before VA at the time of the Veteran's previous denial, it is new.  It relates to an unestablished fact necessary to substantiate the claim, which is evidence of a current disability.  Thus, the evidence is material to the claim.  Reopening the claim for service connection for a back disability is warranted.  


ORDER

New and material evidence having been received, the claim to reopen service connection for a back disability is granted.  


REMAND

The residuals of the Veteran's left ankle and fibula fracture were last evaluated by VA in December 2011.  Evidence received since then reflects that the Veteran's symptoms may have increased in severity since that time.  In December 2012, the Veteran's VA physician recommended him for a handicapped placard because of the limited mobility caused by his left ankle and fibula fracture residuals.  In November 2013, a VA examiner found that the sequelae associated with the Veteran's left ankle and fibula fracture residuals had caused a right ankle and knee disability.  Under these circumstances, he must be afforded a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Veteran has indicated that he first injured his back during service, the symptoms of which have continued since that time.  The Veteran is competent to report the onset and frequency of a back disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran was afforded a VA examination of his back in May 2010; however, the examiner discussed the Veteran's cervical spine disability, which is not on appeal, and did not address the Veteran's contentions about his back.  As there is evidence of a current disability that may be related to the Veteran's service, a VA examination of the Veteran's back must be scheduled.  See 38 U.S.C.A.                    § 5103A(d)(2); 38 C.F.R.  § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The examination must address whether the Veteran's back disability is directly related to service, or whether it is caused or permanently aggravated by a service-connected disability.  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since December 2013.

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back (lumbar spine) disability is related to his active service.  The examiner must consider the Veteran's statements that he injured his back during service.

If not, then the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back  (lumbar spine) disability is caused by or aggravated by his service-connected left ankle and fibula disabilities and/or his service-connected right knee and ankle disabilities.  The examiner must address both causation and aggravation and must include a complete rationale for all opinions expressed.

If aggravation is found, the examiner is asked to determine a baseline level of severity of the back (lumbar spine) disability prior to aggravation by the service-connected disability.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity of his service-connected residuals of a left ankle and fibula fracture.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All signs and symptoms of the service-connected left ankle and knee disabilities must be reported in detail.  Range of motion testing of the Veteran's left ankle and left knee must be accomplished.

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


